 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11 IRMA VELAZQUEZ, an individual,       Case No.: CV 20-11446-DMG (MRWx)
12             Plaintiff,
13       v.                             ORDER RE DISMISSAL OF ACTION
                                        WITH PREJUDICE [17]
14 EVANS FOOD GROUP LTD., a
   Delaware corporation; and DOES 1
15 through 25, inclusive,

16
               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
 1         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and
 2   the Stipulation of plaintiff Irma Velazquez and defendant Evans Food Group, Ltd.
 3   (collectively, the “Parties”), IT IS HEREBY ORDERED that:
 4         1.     All claims for relief in the instant action brought by and on behalf of
 5   plaintiff Irma Velazquez are dismissed with prejudice;
 6         2.     Since all claims for relief herein have been dismissed with prejudice, the
 7   entire action is dismissed with prejudice; and
 8         3.     The Parties shall each bear its and/or her own costs and attorneys’ fees
 9   pursuant to the Parties’ written agreement.
10

11   DATED: May 19, 2021
                                            DOLLY M. GEE
12                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                1
